Citation Nr: 0400368	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cataract of the 
right eye, claimed as a residual of right eye injury.

2.  Entitlement to an increased disability rating for 
service-connected bilateral recurrent inguinal hernias, 
status post herniorrhaphy, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected tender scar, residuals of left inguinal 
hernia, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected tender scar, residuals of right inguinal 
hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's accredited representative has requested that 
this case be remanded.  See the November 2003 Written Brief 
Presentation, pgs. 2-5.  After having reviewed the veteran's 
VA claims folder, and for reasons stated immediately below, 
the Board also believes that a remand is necessary.

Reasons for remand

Veterans Claims Assistance Act of 2000

With respect to the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107], the veteran's representative has argued that the VCAA 
notice letters sent to the veteran in September 2001 and May 
2002 did not satisfy the requirement under the VCAA that the 
notice indicate which portion of any information or evidence 
necessary to substantiate the claim would be provided by the 
claimant and which portion must be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) [when VA 
receives substantially complete application for benefits, it 
has an obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the claim]; 
see also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

Since the issuance of the Charles decision, the United States 
Court of Appeals for Veterans Claims (the Court) has 
repeatedly vacated Board decisions where the VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information as to the specific 
claims that were subject to the appealed Board decision.  It 
is clear from these judicial rulings that providing a 
veteran-claimant with general VCAA notice, e.g., advising the 
claimant of the general provisions under the law and 
regulations governing entitlement to service connection and 
entitlement to an increased disability, as was done in this 
case, will not satisfy the VCAA, as interpreted by the Court.

The VCAA notice letters mentioned above do not show that the 
veteran was given notice of the division of responsibilities 
between him and the VA in obtaining evidence necessary to 
substantiate the specific claims that are presently in 
appealed status before the Board.  See Quartuccio, supra.  On 
remand, the agency of original jurisdiction should ensure 
that the veteran is advised of the evidence he is responsible 
for obtaining in support of his claims on appeal and advised 
of VA's responsibilities to assist him in this manner.

It is further noted by the Board that the RO's VCAA notice 
letters of September 2001 and May 2002 informed the veteran 
that any evidence he had in support of his claim should be 
submitted within 30 days.  However, in a decision dated 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(the PVA case), the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) invalidated the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found in the PVA case that the 30 day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Previously, the Board could cure this procedural defect by 
issuing an appropriate VCAA notice, but this practice was 
invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) [regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b)].

With respect to the above, the Board notes that Congress 
recently enacted legislation addressing the impact of the PVA 
ruling on the one-year rule, which was made retroactively 
effective from the date of passage of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).  This new law effectively 
reinstated VA's authority to make decisions on claims without 
waiting for expiration of the one-year VCAA notice period, 
provided that appropriate development under currently 
existing law has been accomplished.  A VBA Fast Letter (03-
45) provides further guidance on this matter.

Additional evidentiary development - service connection for 
right eye cataract

The Board finds that an addendum medical opinion should be 
prepared in connection with the VA eye disorders examination 
conducted on October 7, 2002.  On that examination, the VA 
physician reviewed the evidence in the claims file and 
concluded that, "[i]t is as least as likely as not that the 
patient's cataract [right eye] may be remotely related to a 
history of ocular trauma.  This, however, can not be ruled 
out."  

The Board observes that the veteran's service medical records 
are unclear as to trauma to the right eye; rather, these 
records clearly show he was punched in the face in a fight in 
January 1954 and sustained a black left eye.  There is no 
indication that his right eye was struck in this fight, as 
the veteran now alleges.  However, the Board notes that a 
psychiatric report from service dated June 15, 1954 indicated 
that the veteran had some "moderate discoloration of the 
periorbicular region of his right eye."  In addition, a VA 
outpatient treatment report dated in December 2001 denoted a 
diagnosis of "chorodial rupture [right eye] secondary to 
trauma, old," although the specific nature and date of this 
"old" trauma is not described.
The Board cannot assess the significance of these 
observations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].   

With the above-stated facts for consideration, it is unclear 
from the October 2002 VA medical examination/opinion whether 
the examiner's use of the word "history" in his opinion 
statement was based on the veteran's self-reported account 
given on that examination or whether it was based on the 
examiner's analysis of the records in the claims file.  
Moreover, the Board believes that a specific opinion should 
be obtained addressing whether there is any relationship 
between the current right eye cataract problem and the in-
service finding of the periorbicular discoloration in the 
right eye.  

In view of the foregoing, the Board believes an addendum 
medical opinion should be obtained addressing these issues.  
See 38 C.F.R. § 3.159(c)(4) (2003) [a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim].

Additional evidentiary development - increased rating claims 
for bilateral inguinal hernias and scars

(i.) New examination

As alleged by the representative in the November 2003 Written 
Brief Presentation, the veteran's VA claims file was not 
reviewed in conjunction with the December 2001 VA 
examination.  The examination reports plainly state this 
fact: "C file was not provided, reviewed or requested for 
this evaluation.  History is obtained directly from the 
veteran."

The representative argues that these examinations are 
inadequate for rating purposes as a result, citing West v. 
Brown, 7 Vet. App. 70, 77 (1994), and the Board agrees.  
Because VA has a statutory obligation to accord a veteran-
claimant the duty to assist, the veteran is entitled to new 
examinations for his service-connected bilateral inguinal 
hernias and scars disabilities.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

(ii.) Consideration of extraschedular evaluations

Additionally, the veteran's representative provided cogent 
argument as to why the veteran was entitled to consideration 
of extraschedular evaluations for his hernias/scars 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) (2003).  
This is particularly significant with respect to the scars, 
which are presently rated at the  maximum 10 percent each.  
An extraschedular rating would be the only means to establish 
a higher disability rating.  On remand, consideration of such 
a rating under section 3.321(b)(1) is required.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) [remand, rather 
than referral, is proper disposition for extraschedular 
claims inferred or reasonably raised by the evidence of 
record].

(iii.) New claims

The veteran should be contacted through his representative in 
order to clarify whether the additional problems he claims he 
is suffering from due to his service-connected bilateral 
recurrent inguinal hernias (to include sexual 
dysfunction/testicular pain and stomach pain), should be 
developed and adjudicated as separate claims on the basis of 
secondary service connection under 38 C.F.R. § 3.310.  If the 
veteran chooses to proceed in this manner, all appropriate 
development should be undertaken and these issues should be 
addressed as separate claims.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and ensure that 
all notification and development action required by 
the VCAA is completed, including providing the 
veteran with written notice of the evidence, if 
any, the veteran is expected to provide in support 
of his appeal and the evidence, if any, that VBA 
will obtain for him.

2.  VBA should contact the veteran 
through his representative in order to 
ascertain whether any additional medical 
evidence exists which pertains to the 
disabilities here under consideration.  
Any such evidence so identified should be 
obtained and associated with the 
veteran's VA claims folder.  Further, as 
noted above, the veteran should be 
requested to clarify whether he is 
claiming service connection for any other 
disabilities secondary to his service-
connected bilateral recurrent inguinal 
hernias.  If so, such issues should be 
developed and adjudicated as appropriate.

3.  VBA should obtain an addendum medical 
opinion to the October 2002 VA eye 
disorders examination.  The veteran's 
claims file should be provided for review 
by the October 2002 examiner.  Based on a 
review of the evidence in the claims 
file, the medical opinion should address 
whether it is at least as likely as not 
that any trauma to the right eye 
sustained in service was the cause of his 
current cataract problem.  In addressing 
this question, the addendum medical 
opinion must discuss the in-service 
finding of "moderate discoloration of 
the periorbicular region of his right 
eye," and whether such a finding 
supports a factual basis to show that the 
veteran sustained trauma to the right 
eye, or if not, whether the finding is if 
any way etiologically related to the 
present cataract problem.  If the 
examiner who conducted the October 2002 
VA examination is unavailable, the file 
should be referred to another similarly 
qualified examiner.  If that examiner 
believes that physical examination of the 
veteran is required, such should be 
scheduled.

4.  VBA also should schedule the veteran 
for a VA examination to determine the 
nature and extent of impairment caused by 
his service-connected hernias and scars.  
The claims folder must be made available 
to and reviewed by the examining 
physician.  All pertinent symptomatology 
and medical findings should be reported 
in detail.

5.  Thereafter, VBA should readjudicate 
the issues on appeal.  Consideration of 
referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be 
addressed on readjudication.  If any 
benefits sought on appeal remain denied, 
the VBA should provide the veteran and 
his representative a supplemental 
statement of the case.  VBA should then 
allow the veteran an appropriate period 
of time for response.  For any new claims 
adjudicated and denied, the veteran 
should be advised and informed of his 
appellate rights.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

